UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

RICHARD DAVID COOPER,
Plaintiff-Appellant,

v.

RICHARD A. LANHAM; MARIA
MAXIMO; NANCY WILLIAMS;
LLOYD L. WATERS, Warden;                                              No. 97-7183
M. TILLIAM, Chaplain,
Defendants-Appellees,

and

SEWALL SMITH,
Defendant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
J. Frederick Motz, Chief District Judge.
(CA-92-2464-JFM)

Submitted: March 17, 1998

Decided: May 7, 1998

Before MURNAGHAN and LUTTIG, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Howard L. Cardin, Mark L. Gitomer, CARDIN & GITOMER, P.A.,
Baltimore, Maryland, for Appellant. J. Joseph Curran, Jr., Attorney
General of Maryland, Stephanie Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Richard Cooper, a Maryland inmate and practicing orthodox Jew,
appeals the district court order dismissing his claim that the refusal of
various officials in the Maryland Department of Corrections to pro-
vide him kosher meals violated his First Amendment right to the free
exercise of his religion. This court reviews a district court order grant-
ing summary judgment de novo. See Jones v. Wellham, 104 F.3d 620,
626 (4th Cir. 1997).

A prison regulation which infringes upon a prisoner's constitu-
tional rights will nevertheless be upheld if the regulation is "reason-
ably related" to promoting a legitimate penological interest. Turner v.
Safley, 482 U.S. 78, 87 (1987). The plaintiff bears the ultimate burden
of showing a prison regulation is unconstitutional. See Covino v.
Patrissi, 967 F.2d 73, 79 (2d Cir. 1992); see also Hause v. Vaught,
993 F.2d 1079, 1082 (4th Cir. 1993). The test used when determining
whether a regulation is permissible assesses four factors: (1) whether
the regulation is logically connected to the legitimate government
interests invoked to justify it; (2) whether an alternative means of
exercising the right on which the regulation impinges remains open
to prison inmates; (3) the impact that accommodation of the asserted
rights will have on prison staff, other inmates, and the allocation of
prison resources; and (4) the absence of ready alternatives that fully
accommodate the prisoner's rights at de minimis cost to valid peno-
logical interests. Turner, 482 U.S. at 89-90. In applying the Turner
test, this court must "respect the determinations of prison officials."
United States v. Stotts, 925 F.2d 83, 86 (4th Cir. 1991).

                     2
Applying the Turner factors, we find that the Defendants' refusal
to provide Cooper kosher meals is reasonably related to promoting
legitimate penological interests. First, there is a logical connection
between the prison regulation and the legitimate governmental inter-
est that justifies it. Defendants have demonstrated that MDOC's food
services program is designed to allow mass production of food and
that it is economically and administratively unable to accommodate
the special dietary requests of the over forty religious groups repre-
sented in the inmate population. See Ward v. Walsh, 1 F.3d 873, 877
(9th Cir. 1993) (finding a prison had a legitimate interest in running
a simplified food service).

Second, this Court must assess whether Cooper has an alternative
means by which he may practice his religion. "The relevant inquiry
under this factor is not whether [Cooper] has an alternative means of
engaging in the particular religious practice that he or she claims is
being affected," but whether Cooper has been denied all means of
religious expression. Ward, 1 F.3d at 877 (citing O'Lone v. Estate of
Shabazz, 482 U.S. 342, 351-52 (1987)). Here, Cooper does not allege
that prison officials are depriving him of his free exercise rights in
any other fashion. Therefore, this Court can assume that Cooper's
practice of Judaism is not entirely circumscribed in the prison, "and
that this factor . . . compensates for the prison's failure to satisfy [his]
dietary demand." Kahey v. Jones, 836 F.2d 948, 951 (5th Cir. 1988).

Considering the third factor, Defendants have made a substantial
showing that providing Cooper with a kosher diet will have a substan-
tial impact on prison officials, inmates, and on prison resources. The
cost of providing kosher meals to Jewish and Muslim inmates is sig-
nificant. (JA 79, 85-97). In addition, the Defendants expect that pro-
viding Cooper with a kosher diet will prompt other inmates of
different religious denominations to make similar requests. See Udey
v. Kastner, 805 F.2d 1218, 1220-21 (5th Cir. 1986) (noting likelihood
that if one dietary request is granted similar demands will proliferate).
MDOC cannot afford to honor these requests, and providing special
diets to some inmates and not to others would violate the prison's reli-
gious directives which is to treat all religions equitably. Further, any
perceived differential treatment among the inmate population poses a
threat to prison administration. See Kahey, 836 F.2d at 951 (recogniz-
ing failure to accommodate other prisoners' requests would have an

                      3
adverse impact on prison morale); see also O'Lone, 482 U.S. at 353
(noting that special arrangements lead to perceptions of favoritism).
Hence, the third Turner factor weighs in favor of the prison.

As to the final factor--the absence of ready alternatives that fully
accommodate the prisoner's rights at de minimis cost to valid peno-
logical interest, the Defendants allege there are no ready alternatives
to their current food policy due to the financial and administrative
costs of providing kosher meals. Indeed, the Defendants have put
forth evidence demonstrating the substantial costs associated with
purchasing, storing, and preparing kosher meals. Cooper, however,
alleges that there are ways that he could receive kosher meals at no
cost to MDOC. The record reflects that the Jewish Big Brother
League ("JBBL") is willing to pay for and deliver pre-packaged fro-
zen kosher meals to MDOC. Alternatively, JBBL is willing to provide
volunteers to prepare kosher meals in the prison kitchen, or pay
MDOC the costs associated with having MDOC kitchen personnel
prepare kosher meals.

In response to Cooper's suggestions, Defendants have put forth
evidence demonstrating that the already strained kitchen facilities at
MDOC are not equipped to handle the preparation and storage of spe-
cial meals, there are hidden costs associated with Cooper's sugges-
tions, and that Cooper's suggested alternatives do not address
MDOC's broader concern of treating all inmates in a uniform manner.
This court must give substantial deference to prison officials with
respect to matters of institutional administration, see O'Lone, 482
U.S. at 353, and Cooper offers no evidence refuting MDOC's claim
that his proposed alternatives are cost and administratively infeasible.
Therefore, despite Cooper's proposals, he has failed to demonstrate
that MDOC's decision to stop providing kosher meals is not reason-
ably related to legitimate penological interests.

Accordingly, we find that MDOC's refusal to provide kosher meals
does not violate Cooper's First Amendment right to free exercise of
his religion, and we affirm the district court order granting Defen-
dants' motion for summary judgment. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                    4